          Case 7:17-cv-03583-PED Document 52 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 SALTO, ET AL.,

                                           Plaintiffs,
                          –against–                                            17 Civ. 3583 (PED)

 ALBERTO’S CONSTRUCTION, LLC,                                                        ORDER
 ET AL.,

                                           Defendants.
PAUL E. DAVISON, U.S.M.J.:

        On preliminary review of Plaintiffs’ motion to enforce the settlement agreement, Dkt. 43, the

Court has discovered that both parties have filed Spanish-language documents without translations.

        It is hereby ORDERED that, to the extent the parties wish the Court to review or rely on

their respective filings, that Plaintiffs file certified translations into English of their submissions,

Dkts. 45-4 and 45-5, and Defendants file certified translations into English of their submissions, Dkt.

49 at 10-12. See Sicom S.P.A. v. TRS Inc., 168 F. Supp. 3d 698, 709 & n.9 (S.D.N.Y. 2016).



Dated: April 24, 2020
       White Plains, New York
                                                  SO ORDERED



                                                  ____________________________________
                                                  PAUL E. DAVISON
                                                  United States Magistrate Judge
